          Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 1 of 90




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW MEXICO

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

                  Plaintiff,

         v.

MARIA DE LA LUZ RAMIREZ
LOPEZ; LYNN MOSTOLLER, as                                  Case No.
Special Administrator of the Estate of
Calos Rafael Velazquez; EDWIN
QUINONES, a Personal Representative
of the Estate of Marilyn Velazquez;
THE ESTATE OF ROBERTO
VELAZQUEZ; and THE ESTATE OF
A.J.V., a minor,

                  Defendants.


                        COMPLAINT IN INTERPLEADER

         Plaintiff, The Prudential Insurance Company of America (“Prudential”), by

and through its undersigned attorneys, for its Complaint in Interpleader alleges as

follows:

                                     PARTIES

         1.    Prudential is an insurance company organized and existing under the

laws of the State of New Jersey with its principal place of business in New Jersey.

Prudential is duly authorized to do business in New Mexico.


                                         -1-
111510420.1
          Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 2 of 90




         2.    Upon information and belief, Maria de la Luz Ramirez Lopez

(“Maria”) is an adult citizen of the foreign state of Mexico and domiciled in the

city of Tlaquepaque.

         3.    Upon information and belief, there has been a proceeding commenced

in the Second Judicial District Court, County of Bernalillo, New Mexico, to

administer the Estate of Carlos Rafael Velazquez, who was an adult citizen of New

Mexico and domiciled in Sandoval County at the time of his death. Upon

information and belief, application was made to appoint Lynn Mostoller

(“Mostoller”) as the Special Administrator of the Estate of Carlos Rafael

Velazquez.

         4.    Upon information and belief, there has been a proceeding commenced

in the Second Judicial District Court, County of Bernalillo, New Mexico, to

administer the Estate of Marilyn Velazquez, who was an adult citizen of New

Mexico and domiciled in Sandoval County at the time of her death. Upon

information and belief, application was made to appoint Edwin Quinones

(“Quinones”) as the Personal Representative of the Estate of Marilyn Velazquez.

         5.    Upon information and belief, no proceeding has been commenced to

administer the Estate of Roberto Velazquez, deceased, who was an adult citizen of

New Mexico and domiciled in Sandoval County at the time of his death.


                                        -2-
111510420.1
          Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 3 of 90




         6.    Upon information and belief, no proceeding has been commenced to

administer the Estate of A.J.V., deceased, who was a minor citizen of New Mexico

and domiciled in Sandoval County at the time of his death.

                           JURISDICTION AND VENUE

         7.    This Court has original federal question jurisdiction under the

provisions of 28 U.S.C. § 1331, which gives the District Court jurisdiction over

actions arising under the laws of the United States. At issue are life insurance plan

benefits provided to the Department of Veterans Affairs pursuant to the

Servicemembers’ Group Life Insurance Act, 38 U.S.C. § 1965 et seq.

         8.    This Court also has jurisdiction under 28 U.S.C. § 1332, in that the

parties are of diverse citizenship and the amount in controversy exceeds

$75,000.00. Prudential is a New Jersey citizen for diversity purposes, and upon

information and belief, the Defendants are citizens of the State of New Mexico and

the foreign state of Mexico.

         9.    This Court also has jurisdiction under 28 U.S.C. § 1335 in that the

Defendants are of diverse citizenship and the amount in controversy exceeds

$500.00. There is minimal diversity between the claimants under State Farm Fire

& Casualty Co. v. Tashire, 386 U.S. 523 (1967). Upon information and belief, the




                                          -3-
111510420.1
          Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 4 of 90




Defendants are citizens of the State of New Mexico and the foreign state of

Mexico.

         10.   Venue is proper in this federal district pursuant to 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions giving rise to the

claim occurred in this district. Venue is also proper in this Court pursuant to 28

U.S.C. § 1397 because one or more of the Defendants resides in this judicial

district.

                    CAUSE OF ACTION IN INTERPLEADER

         11.   Prudential, through the Office of Servicemembers’ Group Life

Insurance (“OSGLI”), provides group life insurance benefits pursuant to the

Servicemembers’ Group Life Insurance (“SGLI”) statute, 38 U.S.C. § 1965 et seq.,

to the United States Department of Veterans Affairs under group policy number G-

32000 (“SGLI Plan”). A copy of the SGLI Plan is attached hereto as Exhibit A.

         12.   As an eligible veteran of the United States Army, Carlos Rafael

Velazquez (the “Insured”) received veterans’ group life insurance (“VGLI”)

coverage under the SGLI Plan (the “VGLI Coverage”).

         13.   On or about December 2, 2019, via OSGLI’s website, the Insured

designated the following individuals as co-Primary beneficiaries, each entitled to

receive the specified percentage of the VGLI Plan death benefit:


                                          -4-
111510420.1
          Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 5 of 90




               • Roberto Velazquez, individual, 35%;

               • A.J.V., individual, 35%; and

               • Maria de la Luz Ramirez Lopez, individual, 30%.

         A copy of the December 2, 2019 beneficiary designation confirmation letter

sent to the Insured is attached hereto as Exhibit B.

         14.   Upon information and belief, the Insured died on December 25, 2019.

A copy of the Certificate of Death is attached hereto as Exhibit C.

         15.   As a result of the death of the Insured, VGLI Coverage death benefits

in the amount of $400,000.00 became due to a beneficiary or beneficiaries (the

“Death Benefit”), and Prudential concedes liability to that effect.

         16.   Upon information and belief, the Insured caused the deaths of his

wife, Marilyn Velazquez (“Marilyn”), and sons, Roberto Velazquez (“Roberto”)

and A.J.V., a minor (“A.J.V.”), before taking his own life on December 25, 2019,

in what is believed to have been a murder-suicide event.

         17.   Pursuant to federal common law, when federal law is silent on issues

primarily of state concern, federal courts may “borrow” state law principles that

are not inconsistent with federal law.

         18.   Because there is no federal “simultaneous death” law, state law should

be applied in this instance.


                                         -5-
111510420.1
          Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 6 of 90




         19.     New Mexico Statutes Annotated § 45-2-702 (New Mexico’s

“simultaneous death” statute) provides, in relevant part:

               [F]or purposes of a provision of a governing instrument that relates to
               an individual surviving an event, including the death of another
               individual, an individual who is not established by clear and convincing
               evidence to have survived the event by one hundred twenty hours is
               deemed to have predeceased the event.

NM Stat Ann § 45-2-702(B).

         20.     Because Roberto and A.J.V. died within one hundred twenty hours of

the Insured, pursuant to NM Stat. Ann. § 45-2-702, they are deemed to have

predeceased the Insured.

         21.     Pursuant to the SGLI Statute:

               Any amount of insurance under this subchapter in force on any member
               or former member on the date of the insured’s death shall be paid, upon
               the establishment of a valid claim therefor, to the person or persons
               surviving at the date of the insured’s death, in the following order of
               precedence: First, to the beneficiary or beneficiaries as the member or
               former member may have designated by a writing received prior to
               death . . .

38 U.S.C. § 1970(a).

         22.     Because Roberto and A.J.V. are deemed to have predeceased the

Insured, the Death Benefit would be payable to Maria, as the sole surviving

primary beneficiary, in accordance with 38 U.S.C. § 1970(a) and the December 2,

2019 designation.



                                            -6-
111510420.1
          Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 7 of 90




         23.   By Claim for Death Benefits form received by Prudential on or about

May 7, 2020, Maria asserted a claim for the Death Benefit. 1 A copy of the Claim

for Death Benefits form is attached hereto as Exhibit D.

         24.   Upon information and belief, by “Petition for Formal Appointment of

Special Administrator” filed on or about May 28, 2020 in the Second Judicial

District Court, County of Bernalillo, State of New Mexico (case number D-202-

PB-2020-00302), Quinones, Marilyn’s brother, requested, among other relief, that

Special Administrator Mostoller be appointed to investigate, ascertain, marshal

and preserve life insurance policies of the Insured. A copy of the Petition for

Formal Appointment of Special Administrator is attached hereto as Exhibit E.

         25.   Upon information and belief, on or about June 15, 2020, Quinones

filed a “Petition for Declaratory Judgment, For Injunctive Relief Against Nominal

Defendant Prudential Insurance Company of America, and Request for



1
  Upon information and belief, the Claim for Death Benefits form was completed
and emailed to Prudential by someone assisting and acting on Maria’s behalf. Upon
information and belief, Maria’s daughter’s name, Maria del Pilar Bautista Bellido,
was mistakenly entered in section 7 on the form instead of Maria’s name. Based on
the totality of the circumstances, including the fact that Maria signed the form,
payment to Maria’s bank account was requested, and subsequent communications
between Prudential’s counsel and Maria, her daughter, and the representative,
Prudential construes the Claim for Death Benefits form as a claim by Maria for the
Death Benefit.


                                         -7-
111510420.1
          Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 8 of 90




Interpleader” in case number D-202-PB-2020-00302 seeking, inter alia, to legally

restrain Prudential from distributing the Death Benefit and a Declaration that the

Estates of Carlos, Marilyn, Roberto and/or A.J.V. are entitled to the Death Benefit

based on various legal theories stemming from the Insured’s involvement in the

deaths of Marilyn, Roberto, and A.J.V. A copy of the June 15, 2020 Petition is

attached hereto as Exhibit F.

         26.   There have been no other claims to the Death Benefit.

         27.   No portion of the Death Benefit has been paid.

         28.   Under the circumstances, Prudential cannot determine factually or

legally who is entitled to the Death Benefit. By reason of the actual or potential

claims of the interpleading parties, Prudential is or may be exposed to multiple

liability.

         29.   Prudential is ready, willing and able to pay the Death Benefit, plus

applicable interest, if any, in accordance with the terms of the SGLI Plan to

whomever this Court shall designate.

         30.   As a mere stakeholder, Prudential has no interest (except to recover

its attorneys’ fees and cost of this action) in the Death Benefit and respectfully

requests that this Court determine to whom said benefits should be paid.




                                          -8-
111510420.1
          Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 9 of 90




         31.   Prudential accordingly will deposit with the Court the Death Benefit,

plus applicable interest, if any, for disbursement in accordance with the judgment

of this Court, or pursuant to an Order of the Court, will pay the Death Benefit

directly to whomever this Court determines to be entitled to the proceeds.

         32.   There is no fraud or collusion between Prudential and any of the

other parties. Prudential brings this Complaint in Interpleader of its own free will

and to avoid being vexed and harassed by conflicting and multiple claims.

         WHEREFORE, Prudential prays that the Court enter judgment:


         (a)   appointing suitable individuals as representatives of the Estates of
               Roberto and A.J.V. for the purposes of litigating their Estates’ claims
               to the Death Benefit;

         (b)   requiring the Defendants to answer this Complaint in Interpleader
               and litigate their claims between themselves for the Death Benefit;

         (c)   requiring the Defendants to settle and adjust between themselves, or
               upon their failure to do so, this Court settle and adjust the claims and
               determine to whom the Death Benefit should be paid;

         (d)   permitting Prudential to deposit the amount of the Death Benefit,
               plus applicable interest, if any, into the Court or as this Court
               otherwise directs to be subject to the Order of this Court and to be
               paid out as this Court shall direct;

         (e)   discharging Prudential from any and all further liability to the
               Defendants that relates in any way to the Insured’s coverage under
               the SGLI Plan and/or the Death Benefit upon payment of the Death
               Benefit into the Registry of this Court or as otherwise directed by this
               Court;



                                           -9-
111510420.1
         Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 10 of 90




         (f)   enjoining the Defendants from instituting or prosecuting any
               proceeding in any state or United States court in connection with
               payment of the Death Benefit or otherwise in connection with the
               Insured’s coverage under the SGLI Plan;

         (g)   awarding Prudential its attorneys’ fees and costs in their entirety; and

         (h)   awarding Prudential any other and further relief that this Court deems
               just and proper.


Dated:         June 16, 2020                 LEWIS ROCA ROTHGERBER
                                             CHRISTIE LLP


                                             By:/s/ Nicole G. True
                                                 Nicole G. True (152093)
                                                 NTrue@lrrc.com

                                             201 East Washington Street, Suite 1200
                                             Phoenix, AZ 85004
                                             Telephone: 602.262.5311
                                             Facsimile: 602.262.5747

                                             Attorneys for Plaintiff




                                          - 10 -
111510420.1
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 11 of 90




                    EXHIBIT A
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 12 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 13 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 14 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 15 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 16 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 17 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 18 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 19 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 20 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 21 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 22 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 23 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 24 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 25 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 26 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 27 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 28 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 29 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 30 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 31 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 32 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 33 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 34 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 35 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 36 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 37 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 38 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 39 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 40 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 41 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 42 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 43 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 44 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 45 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 46 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 47 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 48 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 49 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 50 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 51 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 52 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 53 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 54 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 55 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 56 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 57 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 58 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 59 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 60 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 61 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 62 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 63 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 64 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 65 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 66 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 67 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 68 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 69 of 90




                    EXHIBIT B
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 70 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 71 of 90




                    EXHIBIT C
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 72 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 73 of 90




                    EXHIBIT D
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 74 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 75 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 76 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 77 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 78 of 90




                    EXHIBIT E
       Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 79 of 90

                                                                                                 FILED
                                                                        2ND JUDICIAL DISTRICT COURT
                                                                                     Bernalillo County
STATE OF NEW MEXICO                                                                  5/28/2020 4:57 PM
                                                                               CLERK OF THE COURT
COUNTY OF BERNALILLO                                                                      Paula Rogers
SECOND JUDICIAL DISTRICT
                                                          D-202-PB-2020-00302
                                            Case No. _________________________________

IN THE MATTER OF THE ESTATE OF
CARLOS RAFAEL VELAZQUEZ, Deceased.

                       PETITION FOR FORMAL APPOINTMENT
                           OF SPECIAL ADMINISTRATOR

       COMES NOW Edwin Quinones (hereinafter, “Petitioner”), by and through his

counsel of record, Benjamin Hancock, and asks the Court to appoint a Special Administrator.

In support, Petitioner states:

       1.     Decedent Carlos Rafael Velazquez (hereinafter, “Decedent”) died on

December 25, 2019, in Rio Rancho, New Mexico.

       2.     On December 25, 2019, a horrific tragedy transpired when the Decedent shot

and killed both of his minor children (A           V           and Roberto Velazquez), then

murdered his spouse (Marilyn Velasquez), and then finally committed suicide by shooting

and killing himself.

       3.      Decedent’s estate is complex, consisting of real property, bank accounts,

investment accounts, and retirement accounts. These assets need to be ascertained and

marshaled by a Special Administrator.

       4.     Additionally, Petitioner is aware of several life insurance policies that, in light

of the suicide of the Decedent, need to be investigated, ascertained, marshaled, and preserved

by a Special Administrator.




PETITION FOR FORMAL APPOINTMENT OF SPECIAL ADMINISTRATOR                              PAGE 1 OF 2
        Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 80 of 90




       5.      Petitioner is requesting that the Court appoint Lynn Mostoller as Special

Administrator. Lynn Mostoller has extensive probate litigation experience, and has

consented to serve as Special Administrator for the purposes of marshaling and preserving

the estate assets.

       6.      Ms. Mostoller has indicated a willingness to so serve in this case.

       7.      Such an appointment is envisioned by New Mexico Probate Code § 45-3-614

(B) which states in pertinent part that “A Special Administrator may be appointed…by order

of the district court on the petition of any interested person and finding, after notice and

hearing, that appointment is necessary to preserve the estate or to secure its proper

administration.”

                                            Prayer.

       WHEREFORE, Petitioner prays that this Court set this matter for hearing and, after

notice and hearing, appoint Lynn Mostoller as Special Administrator for the purpose of

ascertaining and marshaling the assets of Decedent’s estate, and preserving those assets

pending further order of the Court; and order such further relief as may be proper.

                                     Respectfully submitted,

                                     LAW OFFICE OF BENJAMIN HANCOCK, P.C.

                                     /s/ Benjamin Hancock
                                     Benjamin Hancock
                                     One Town Center
                                     6121 Indian School Road NE, Suite 206
                                     Albuquerque, NM 87110
                                     Phone: 505.508.4343
                                     Fax: 505.508.4323
                                     Attorney for Petitioner Edwin Quinones



PETITION FOR FORMAL APPOINTMENT OF SPECIAL ADMINISTRATOR                             PAGE 2 OF 2
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 81 of 90




                    EXHIBIT F
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 82 of 90

                                                                           FILED
                                                  2ND JUDICIAL DISTRICT COURT
                                                               Bernalillo County
                                                               6/15/2020 3:25 PM
                                                         CLERK OF THE COURT
                                                                    Paula Rogers
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 83 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 84 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 85 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 86 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 87 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 88 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 89 of 90
Case 1:20-cv-00582-MV-LF Document 1 Filed 06/16/20 Page 90 of 90
